Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of amendment filed 28 October 2021 in which claims 1, 6, and 11 are amended.  Claims 1-15 are currently pending and an office action on the merits follows.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0082058 by Hahm et al. (“Hahm”), in view of U.S. Pub. No. 2009/0303097 by Reams et al. (“Reams”), and in further view of U.S. Pub. No. 2014/0223490 by Pan et al. (“Pan”).

As to claim 1, Hahm discloses a method (Hahm, method 600 for mirror the screen image, Figure 6, ¶ [0113]) comprising:
establishing, by a first device (Hahm, master device 310, Figure 3) having a screen, a communication link with a second device (Hahm, client unit 360, Figure 3) to receive a signal stream for casting a screen of the second device on the screen of the first device (Hahm, communication unit 370 may be connected to the communication unit 330 of the master device 310 through the predetermined network 350, and may receive the predetermined screen image received from the communication unit 330. Figure 3, ¶ [0087])(Hahm, The control unit 375 may generate the screen image corresponding to the received video data. The display unit 380 displays the mirroring screen image that is the received predetermined screen image. Figure 3, ¶¶ [0089 and 0090]);
Hahm continues to teach when the screen image mirror is occurring, the master device reduces the power consumption (Hahm, when the screen image mirroring is requested, the control unit 320 controls another device to mirror the predetermined screen image, and the predetermined screen image to be transmitted to the other display apparatus.  In addition, the control unit 210 reduces the power consumption used to display the predetermined screen image in the display unit 315.  That is, the control unit 320 may reduce the power consumption used to display the predetermined screen image in the display unit 315 after the screen image mirroring is performed. ¶ [0060]).
Hahm does not expressly disclose
establishing, by a first device having a screen, a communication link with a second device to receive a signal stream for casting a screen of the second device on the screen of the first device;
sending, by the first device to the second device upon establishing the communication link, a first command message to set a backlight of the screen of the second device based on user backlight settings;
receiving, by the first device from the second device when no user activity is detected on the second device for a specific time period, a first request message indicating switching the backlight of the screen of the second device from the user backlight settings to power-saving backlight settings; and
sending, by the first device to the second device in response to the first request message, a second command message to set the backlight of the screen of the second device based on the power-saving backlight settings.
Reams teaches a control method for an entertainment system comprising
sending, by the first device to the second device upon establishing the communication link, a first command message to set a backlight of the screen of the second device based on user backlight settings (Reams, components of the remote control 106, such as processors, user input circuitry, transceivers, backlighting, display screens and the like may be commanded to enter a limited power mode state when the functionality of the components is not needed by the entertainment system 100. For example, the remote control 106 may enter a sleep mode state when the entertainment device 102 is powered off.  Particular components of the remote control may also enter a limited power mode state if the entertainment device 102 is in an operational state that does not involve soliciting input from a user via the remote control 106. ¶ [0016]); The first device is the entertainment device 102 and the second device is the remote control 106 of Reams.
receiving, by the first device from the second device when no user activity is detected on the second device for a specific time period, a first request message indicating switching the backlight of the screen of the second device from the user backlight settings to power-saving backlight settings (Reams, the remote control 106 queries the entertainment device 102 to determine whether to enter a limited power mode state while operating in an active mode state.  For example, the remote control 106 may operate in an active mode state that includes utilizing a touch pad input device in an active mode state to solicit user input for controlling a menu outputted by the entertainment device 102 for presentation on the presentation device 104.  While the touch pad input device operates in the active mode state, the remote control 106 may periodically query the entertainment device 102 to determine whether the entertainment device 102 is still operating in a state that utilizes the touch pad input device.  If the operating state of the entertainment device 102 does not need to utilize the touch pad input device (e.g., the entertainment device 102 is no longer outputting a menu), then the remote control 106 may command the touch pad input device to enter a limited power mode state. Figure 4, ¶ [0017]); and
sending, by the first device to the second device in response to the first request message, a second command message to set the backlight of the screen of the second device based on the power-saving backlight settings (Reams, the remote control 106 queries the entertainment device 102 to determine whether to enter a limited power mode state while operating in an active mode state… If the operating state of the entertainment device 102 does not need to utilize the touch pad input device (e.g., the entertainment device 102 is no longer outputting a menu), then the remote .
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hahm’s connected devices to include Reams’ control device with controllable backlight because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Reams’ control device with controllable backlight permits a reduced power consumption of the master device.  This known benefit in Reams is applicable to Hahm’s connected devices as they both share characteristics and capabilities, namely, they are directed to connected display devices.  Therefore, it would have been recognized that modifying Hahm’s connected devices to include Reams’ control device with controllable backlight would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Reams’ control device with controllable backlight in connected display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Hahm, as modified by Reams, teaches the master device reducing the backlight and power consumption based on the signals and needs of the connected devices.
Hahm, as modified by Reams, still does not expressly teach
establishing, by a first device having a screen, a communication link with a second device to receive a signal stream for casting a screen of the second device on the screen of the first device;
by a first device having a screen, a communication link with a second device to receive a signal stream for casting a screen of the second device on the screen of the first device (Pan, Step S10: Displayed images for an application A are rendered in a remote HDTV; the application A can run in a local mobile phone device, while the displayed content is streamed to the remote HDTV; or the application A itself can run_in the remote device side such as, a set-top box or a smart TV. Figure 3, ¶ [0030]); As shown in figures 1 and 2 of Pan, the mobile phone 2 includes a screen which is mirrored on the television 1. In addition, as shown in figures 6, 12a, and 12b of Pan, the mobile phone 2 operates as a remote control device for the television.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Reams’ remote control to include Pan’s mobile device because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Reams’ remote control and Pan’s mobile device perform the same general and predictable function, the predictable function being providing a remote control device for an external display. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Reams’ remote control by replacing it with Pan’s mobile device. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

	As to claim 2, Hahm, as modified by Reams and Pan, teaches the method further comprising:
receiving, by the first device from the second device when user activity is detected on the second device, a second request message indicating switching the backlight of the screen of the second device from the power-saving backlight settings to the user backlight settings (Reams, the components of the remote control 106 may enter a limited power mode state, periodically waking to query the entertainment device 102 for operational mode changes (e.g., powering on the entertainment device 102).  If an operational mode change is detected by the remote control 106, then appropriate components of the remote control 106 may be commanded to enter an active mode state corresponding with the operational state of the entertainment device 102. ¶ [0018]); and
sending, by the first device to the second device in response to the second request message, the first command message to set the backlight of the screen of the second device based on the user backlight settings (Reams, the components of the remote control 106 may enter a limited power mode state, periodically waking to query the entertainment device 102 for operational mode changes (e.g., powering on the entertainment device 102).  If an operational mode change is detected by the remote control 106, then appropriate components of the remote control 106 may be commanded to enter an active mode state corresponding with the operational state of the entertainment device 102. Figure 5, ¶ [0018]). In the active mode, the backlight is 
	As to claim 3, Hahm, as modified by Reams and Pan, teaches the method further comprising:
determining, by the first device, absence of user activity on the casted screen in the first device for a specific time period and that a frame of the casted screen in the first device is static, while the backlight of the screen of the second device is based on the power-saving backlight settings (Reams, the remote control 106 may operate in an active mode state, and may query the remote control and receive a response indicating that the entertainment device 102 has been powered off.  For example, the user 108 may have powered off the entertainment device 102 using a front console of the entertainment device 102.  Thus, the components of the remote control 106 may enter a limited power mode state, periodically waking to query the entertainment device 102 for operational mode changes (e.g., powering on the entertainment device 102). ¶ [0018]); and
based on the determining, sending, by the first device to the second device, a third command message to stop the signal stream for casting the screen of the second device on the first device. With the entertainment device 102 off, the remote control 106 goes into a limited power mode state and thus would stop the mirroring of the display images since the client unit is off. In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 4, Hahm, as modified by Reams and Pan, teaches the method further comprising:
when user activity is detected on the casted screen in the first device while the signal stream is stopped based on the third command message, sending, by the first device to the second device, a fourth command message to start the signal stream for casting the screen of the second device on the first device and set the backlight of the screen of the second device based on the power-saving backlight settings (Reams, the remote control 106 queries the entertainment device 102 to determine whether to enter a limited power mode state while operating in an active mode state.  For example, the remote control 106 may operate in an active mode state that includes utilizing a touch pad input device in an active mode state to solicit user input for controlling a menu outputted by the entertainment device 102 for presentation on the presentation device 104.  While the touch pad input device operates in the active mode state, the remote control 106 may periodically query the entertainment device 102 to determine whether the entertainment device 102 is still operating in a state that utilizes the touch pad input device.  If the operating state of the entertainment device 102 does not need to utilize the touch pad input device (e.g., the entertainment device 102 is no longer outputting a menu), then the remote control 106 may command the touch pad input device to enter a limited power mode state. Figure 4, ¶ [0017]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 5, Hahm, as modified by Reams and Pan, teaches the method further comprising:
when user activity is detected on the second device while the backlight of the screen of the second device is based on the power-saving backlight settings and the signal stream is stopped, receiving, by the first device from the second device, a second request message indicating switching the backlight of the screen of the second device from the power-saving backlight settings to the user backlight settings (Reams, the components of the remote control 106A may be placed in a limited power mode state when the entertainment device 102 is operating in a specified state, and the power management device 204 may periodically query the entertainment device 102 for changes to the operating state.  For example, the power management device 204 may wake-up according to specified intervals to query the entertainment device 102 for operational state status changes.  If there are no changes, then the power management device 204 may again enter the limited power mode state.  However, if there is an operational state change of the entertainment device 102, then the power management device 204 may command the components of the remote control 106A, such as the user input circuitry 206 and/or the wireless transceiver 202 to enter an active mode state to communicate with the entertainment device 102. ¶ [0027]); 
sending, by the first device to the second device in response to the second request message, a fifth command message to start the signal stream for casting the screen of the second device on the first device and set the backlight of the screen of the second device based on the user backlight settings (Hahm, when the screen image mirroring is requested, the control unit 320 controls another device to mirror the predetermined screen image, and the predetermined screen image to be transmitted to the other display apparatus. ¶ [0060]) (Reams, However, if there is an operational state change of the entertainment device 102, then the power management device 204 may command the components of the remote control 106A, such as the . In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 6, Hahm discloses an electronic device (Hahm, master device 310, Figure 3) comprising:
a screen casting engine (Hahm, communications unit 330, Figure 3) to transmit an active mode command to a display source, upon establishing a communication link with the display source for receiving a screen casting stream associated with a screen of the display source, the active mode command being indicative of setting a backlight of the screen of the display source based on user backlight settings (Hahm, communication unit 370 may be connected to the communication unit 330 of the master device 310 through the predetermined network 350, and may receive the predetermined screen image received from the communication unit 330. Figure 3, ¶ [0087])(Hahm, The control unit 375 may generate the screen image corresponding to the received video data. The display unit 380 displays the mirroring screen image that is the received predetermined screen image. Figure 3, ¶¶ [0089 and 0090]);
Hahm continues to teach when the screen image mirror is occurring, the master device reduces the power consumption (Hahm, when the screen image mirroring is requested, the control unit 320 controls another device to mirror the predetermined screen image, and the predetermined screen image to be transmitted to the other display apparatus.  In addition, the control unit 210 reduces the power consumption used to display the predetermined screen image in the display unit 315.  That is, the 
Hahm does not expressly disclose
a screen to display the screen casting stream from the display source; and
a power management engine to:
receive a power-saving mode request from the display source when no user activity is detected on the display source for a specific time period, the power-saving mode request indicating switching the backlight of the screen of the display source from the user backlight settings to power-saving backlight settings; and
transmit a power-saving mode command to the display source in response to the power-saving mode request, the power-saving mode command being indicative of setting the backlight of the screen of the display source based on the power-saving backlight settings.
Reams teaches an entertainment system comprising
a power management engine to:
receive a power-saving mode request from the display source when no user activity is detected on the display source for a specific time period, the power-saving mode request indicating switching the backlight of the screen of the display source from the user backlight settings to power-saving backlight settings (Reams, components of the remote control 106, such as processors, user input circuitry, transceivers, backlighting, display screens and the like may be ; 
transmit a power-saving mode command to the display source in response to the power-saving mode request, the power-saving mode command being indicative of setting the backlight of the screen of the display source based on the power-saving backlight settings (Reams, the remote control 106 queries the entertainment device 102 to determine whether to enter a limited power mode state while operating in an active mode state.  For example, the remote control 106 may operate in an active mode state that includes utilizing a touch pad input device in an active mode state to solicit user input for controlling a menu outputted by the entertainment device 102 for presentation on the presentation device 104.  While the touch pad input device operates in the active mode state, the remote control 106 may periodically query the entertainment device 102 to determine whether the entertainment device 102 is still operating in a state that utilizes the touch pad input device.  If the operating state of the entertainment device 102 does not need to utilize the touch pad input device (e.g., the entertainment device 102 is no longer outputting a menu), then the remote control 106 may command the touch pad input device to enter a limited power mode state. Figure 4, ¶ [0017]).

	Thus, Hahm, as modified by Reams, teaches the master device reducing the backlight and power consumption based on the signals and needs of the connected devices.
Hahm, as modified by Reams, still does not expressly teach
a screen to display the screen casting stream from the display source;;
Pan teaches an interface between multiple devices a screen to display the screen casting stream from the display source (Pan, Step S10: Displayed images for an application A are rendered in a remote HDTV; the application A can run in a local mobile phone device, while the displayed content is streamed to the remote HDTV; or ; As shown in figures 1 and 2 of Pan, the mobile phone 2 includes a screen which is mirrored on the television 1. In addition, as shown in figures 6, 12a, and 12b of Pan, the mobile phone 2 operates as a remote control device for the television.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Reams’ remote control to include Pan’s mobile device because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Reams’ remote control and Pan’s mobile device perform the same general and predictable function, the predictable function being providing a remote control device for an external display. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Reams’ remote control by replacing it with Pan’s mobile device. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Hahm, as modified by Reams and Pan, teaches	 the remote control mobile device having a screen which mirrors the image displayed on the external display.
	As to claim 7, Hahm, as modified by Reams and Pan, teaches the electronic device wherein the power management engine is to:
receive an active mode request from the display source when user activity is detected on the display source while the backlight of the screen of the display source is based on the power-saving backlight settings, the active mode request indicating switching the backlight of the screen of the display source from the power-saving backlight settings to the user backlight settings (Reams, the components of the remote control 106 may enter a limited power mode state, periodically waking to query the entertainment device 102 for operational mode changes (e.g., powering on the entertainment device 102).  If an operational mode change is detected by the remote control 106, then appropriate components of the remote control 106 may be commanded to enter an active mode state corresponding with the operational state of the entertainment device 102. ¶ [0018]); and
transmit the active mode command to the display source in response to the active mode request, to set the backlight of the screen of the display source based on the user backlight settings (Reams, the components of the remote control 106 may enter a limited power mode state, periodically waking to query the entertainment device 102 for operational mode changes (e.g., powering on the entertainment device 102).  If an operational mode change is detected by the remote control 106, then appropriate components of the remote control 106 may be commanded to enter an active mode state corresponding with the operational state of the entertainment device 102. Figure 5, ¶ [0018]). In the active mode, the backlight is driven at the normal operational setting. In addition, the motivation used is the same as in the rejection of claim 6.
As to claim 8, Hahm, as modified by Reams and Pan, teaches the electronic device wherein the power management engine is to:
transmit a sleep mode command to the display source, upon determining absence of user activity on the casted screen in the electronic device for a specific time period and that a frame of the casted screen in the electronic device is static, while the backlight of the screen of the display source is based on the power-saving backlight settings, the sleep mode command being indicative of stopping the screen casting stream from the display source (Reams, the remote control 106 may operate in an active mode state, and may query the remote control and receive a response indicating that the entertainment device 102 has been powered off.  For example, the user 108 may have powered off the entertainment device 102 using a front console of the entertainment device 102.  Thus, the components of the remote control 106 may enter a limited power mode state, periodically waking to query the entertainment device 102 for operational mode changes (e.g., powering on the entertainment device 102). ¶ [0018]). With the entertainment device 102 off, the remote control 106 goes into a limited power mode state and thus would stop the mirroring of the display images since the client unit is off. In addition, the motivation used is the same as in the rejection of claim 6.
As to claim 9, Hahm, as modified by Reams and Pan, teaches the electronic device wherein the power management engine is to:
transmit a first stream play command to the display source when user activity is detected on the casted screen in the electronic device while the screen casting stream is stopped based on the sleep mode command, the first stream play command being indicative of starting the screen casting stream from the display source to the electronic device and setting the backlight of the screen of the display source based on the power-saving backlight settings (Reams, the remote control 106 queries the entertainment device 102 to determine whether to enter a limited power mode state while operating in an active mode state.  For example, the remote control 106 may operate in an active mode state that includes utilizing a touch pad input device in an active mode state to solicit user input for controlling a menu outputted by the entertainment device 102 for presentation on the presentation device 104.  While the touch pad input device operates in the active mode state, the remote control 106 may periodically query the entertainment device 102 to determine whether the entertainment device 102 is still operating in a state that utilizes the touch pad input device.  If the operating state of the entertainment device 102 does not need to utilize the touch pad input device (e.g., the entertainment device 102 is no longer outputting a menu), then the remote control 106 may command the touch pad input device to enter a limited power mode state. Figure 4, ¶ [0017]). In addition, the motivation used is the same as in the rejection of claim 6.
As to claim 10, Hahm, as modified by Reams and Pan, teaches the electronic device wherein the power management engine is to:
receive an active mode request from the display source when user activity is detected on the display source while the backlight of the screen of the display source is based on the power-saving backlight settings and the screen casting stream is stopped, the active mode request indicating switching the backlight of the screen of the display source from the power-saving backlight settings to the user backlight settings (Reams, the components of the remote control 106A may be placed in a limited power mode state when the entertainment device 102 is operating in ; and
transmit a second stream play command to the display source in response to the active mode request, the second stream play command being indicative of starting the screen casting stream from the display source to the electronic device and setting the backlight of the screen of the display source based on the user backlight settings (Hahm, when the screen image mirroring is requested, the control unit 320 controls another device to mirror the predetermined screen image, and the predetermined screen image to be transmitted to the other display apparatus. ¶ [0060]) (Reams, However, if there is an operational state change of the entertainment device 102, then the power management device 204 may command the components of the remote control 106A, such as the user input circuitry 206 and/or the wireless transceiver 202 to enter an active mode state to communicate with the entertainment device 102. ¶ [0027]). In addition, the motivation used is the same as in the rejection of claim 6.
 when executed by a processor of a display source (Hahm, control unit 320 of master device 310, Figure 3), cause the processor to:
establish a communication link with a display sink to transmit a signal stream for casting a screen of the display source on a screen of the display sink (Hahm, communication unit 370 may be connected to the communication unit 330 of the master device 310 through the predetermined network 350, and may receive the predetermined screen image received from the communication unit 330. Figure 3, ¶ [0087])(Hahm, The control unit 375 may generate the screen image corresponding to the received video data. The display unit 380 displays the mirroring screen image that is the received predetermined screen image. Figure 3, ¶¶ [0089 and 0090]);
Hahm continues to teach when the screen image mirror is occurring, the master device reduces the power consumption (Hahm, when the screen image mirroring is requested, the control unit 320 controls another device to mirror the predetermined screen image, and the predetermined screen image to be transmitted to the other 
Hahm does not expressly disclose
establish a communication link with a display sink to transmit a signal stream for casting a screen of the display source on a screen of the display sink;
set a backlight of the screen of the display source to user backlight settings based on an active mode command received from the display sink after establishing the communication link;
send a power-saving mode request to the display sink upon determining absence of user activity on the display source for a specific time period, the power-saving mode request indicating switching the backlight of the screen of the display source from the user backlight settings to power-saving backlight settings; and
set the backlight of the screen of the display source to the power-saving backlight settings based on a power-saving mode command received from the display sink in response to the power-saving mode request.
Reams teaches a control method for an entertainment system comprising
set a backlight of the screen of the display source to user backlight settings based on an active mode command received from the display sink after establishing the communication link (Reams, components of the remote control 106, such as processors, user input circuitry, transceivers, backlighting, display screens and the like may be commanded to enter a limited power mode state when the functionality ; The first device is the entertainment device 102 and the second device is the remote control 106 of Reams.
send a power-saving mode request to the display sink upon determining absence of user activity on the display source for a specific time period, the power-saving mode request indicating switching the backlight of the screen of the display source from the user backlight settings to power-saving backlight settings (Reams, the remote control 106 queries the entertainment device 102 to determine whether to enter a limited power mode state while operating in an active mode state.  For example, the remote control 106 may operate in an active mode state that includes utilizing a touch pad input device in an active mode state to solicit user input for controlling a menu outputted by the entertainment device 102 for presentation on the presentation device 104.  While the touch pad input device operates in the active mode state, the remote control 106 may periodically query the entertainment device 102 to determine whether the entertainment device 102 is still operating in a state that utilizes the touch pad input device.  If the operating state of the entertainment device 102 does not need to utilize the touch pad input device (e.g., the entertainment device 102 is no longer outputting a menu), then the remote control 106 ; and
set the backlight of the screen of the display source to the power-saving backlight settings based on a power-saving mode command received from the display sink in response to the power-saving mode request (Reams, the remote control 106 queries the entertainment device 102 to determine whether to enter a limited power mode state while operating in an active mode state… If the operating state of the entertainment device 102 does not need to utilize the touch pad input device (e.g., the entertainment device 102 is no longer outputting a menu), then the remote control 106 may command the touch pad input device to enter a limited power mode state. ¶ [0017]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hahm’s connected devices to include Reams’ control device with controllable backlight because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Reams’ control device with controllable backlight permits a reduced power consumption of the master device.  This known benefit in Reams is applicable to Hahm’s connected devices as they both share characteristics and capabilities, namely, they are directed to connected display devices.  Therefore, it would have been recognized that modifying Hahm’s connected devices to include Reams’ control device with controllable backlight would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Reams’ control device with controllable 
	Thus, Hahm, as modified by Reams, teaches the master device reducing the backlight and power consumption based on the signals and needs of the connected devices.
Hahm, as modified by Reams, still does not expressly teach
establish a communication link with a display sink to transmit a signal stream for casting a screen of the display source on a screen of the display sink;
Pan teaches an interface between multiple devices establish a communication link with a display sink to transmit a signal stream for casting a screen of the display source on a screen of the display sink (Pan, Step S10: Displayed images for an application A are rendered in a remote HDTV; the application A can run in a local mobile phone device, while the displayed content is streamed to the remote HDTV; or the application A itself can run_in the remote device side such as, a set-top box or a smart TV. Figure 3, ¶ [0030]); As shown in figures 1 and 2 of Pan, the mobile phone 2 includes a screen which is mirrored on the television 1. In addition, as shown in figures 6, 12a, and 12b of Pan, the mobile phone 2 operates as a remote control device for the television.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Reams’ remote control to include Pan’s mobile device because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Reams’ remote control and Pan’s mobile device perform the same general and predictable function, the predictable function being providing a remote control device for an external display. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Reams’ remote control by replacing it with Pan’s mobile device. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Hahm, as modified by Reams and Pan, teaches	 the remote control mobile device having a screen which mirrors the image displayed on the external display.
As to claim 12, Hahm, as modified by Reams and Pan, teaches the non-transitory computer-readable medium wherein the instructions which, when executed by the processor, cause the processor to:
save the user backlight settings for the screen of the display source prior to setting the backlight to the power-saving backlight settings (Reams, the components of the remote control 106 may enter a limited power mode state, periodically waking to query the entertainment device 102 for operational mode changes (e.g., powering on the entertainment device 102).  If an operational mode change is detected by the remote control 106, then appropriate components of the remote control 106 may be commanded to enter an active mode state corresponding with the operational state of the entertainment device 102. Figure 5, ¶ [0018]). The active mode state is the normal saved backlight settings. In addition, the motivation used is the same as in the rejection of claim 11.
As to claim 13, Hahm, as modified by Reams and Pan, teaches the non-transitory computer-readable medium wherein the instructions which, when executed by the processor, cause the processor to:
determine presence of user activity on the display source while the backlight of the screen of the display source is based on the power-saving backlight settings (Reams, the components of the remote control 106 may enter a limited power mode state, periodically waking to query the entertainment device 102 for operational mode changes (e.g., powering on the entertainment device 102).  If an operational mode change is detected by the remote control 106, then appropriate components of the remote control 106 may be commanded to enter an active mode state corresponding with the operational state of the entertainment device 102. ¶ [0018]);
based on the determination, send an active mode request to the display sink, the active mode request indicating switching the backlight of the screen of the display source from the power-saving backlight settings to the user backlight settings (Reams, If the operating state of the entertainment device 102 involves utilizing the user input circuitry 206 to receive user input, then the power management device 204 may command the user input circuitry 206 to remain in an active mode state. ¶ [0025]); and
set the backlight of the screen of the display source to the saved user backlight settings based on the active mode command received from the display sink in response to the active mode request (Reams, If the operating state of the entertainment device 102 involves utilizing the user input circuitry 206 to receive user input, then the power management device 204 may command the user input circuitry 206 to remain in an active mode state. ¶ [0025]). In addition, the motivation used is the same as in the rejection of claim 11.

receive a sleep mode command from the display sink, upon determining absence of user activity on the casted screen in the display sink for a specific time period and that a frame of the casted screen in the display sink is static, white the backlight of the screen of the display source is based on the power-saving backlight settings, the sleep mode command being indicative of stopping the signal stream from the display source (Reams, the remote control 106 may operate in an active mode state, and may query the remote control and receive a response indicating that the entertainment device 102 has been powered off.  For example, the user 108 may have powered off the entertainment device 102 using a front console of the entertainment device 102.  Thus, the components of the remote control 106 may enter a limited power mode state, periodically waking to query the entertainment device 102 for operational mode changes (e.g., powering on the entertainment device 102). ¶ [0018]); and
stop the signal stream from the display source to the display sink in response to receiving the sleep mode command. With the entertainment device 102 off, the remote control 106 goes into a limited power mode state and thus would stop the mirroring of the display images since the client unit is off. In addition, the motivation used is the same as in the rejection of claim 11.

determine presence of user activity on the display source while the backlight of the screen of the display source is based on the power-saving backlight settings and the signal stream is stopped (Reams, the components of the remote control 106A may be placed in a limited power mode state when the entertainment device 102 is operating in a specified state, and the power management device 204 may periodically query the entertainment device 102 for changes to the operating state.  For example, the power management device 204 may wake-up according to specified intervals to query the entertainment device 102 for operational state status changes.  If there are no changes, then the power management device 204 may again enter the limited power mode state.  However, if there is an operational state change of the entertainment device 102, then the power management device 204 may command the components of the remote control 106A, such as the user input circuitry 206 and/or the wireless transceiver 202 to enter an active mode state to communicate with the entertainment device 102. ¶ [0027]);
based on the determination, send an active mode request to the display sink, the active mode request indicating switching the backlight of the screen of the display source from the power-saving backlight settings to the user backlight settings (Reams, However, if there is an operational state change of the entertainment device 102, then the power management device 204 may command the components of the remote control 106A, such as the user input circuitry 206 and/or the wireless ; and
restart the signal stream from the display source to the display sink and set the backlight of the screen of the display source to the saved user backlight settings based on a stream play command received from the display sink in response to the active mode request (Hahm, when the screen image mirroring is requested, the control unit 320 controls another device to mirror the predetermined screen image, and the predetermined screen image to be transmitted to the other display apparatus. ¶ [0060]) (Reams, However, if there is an operational state change of the entertainment device 102, then the power management device 204 may command the components of the remote control 106A, such as the user input circuitry 206 and/or the wireless transceiver 202 to enter an active mode state to communicate with the entertainment device 102. ¶ [0027]). In addition, the motivation used is the same as in the rejection of claim 11.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/           Primary Examiner, Art Unit 2691